*155OPINION OF COURT.
The following is taken, verbatim, from the opinion.
WILLIAMS, J.
The sole question of error presented to the court in this proceeding in error is whether or not the Court of Common Pleas erred in sustaining the demurrer to the answer.
It is a general principle that an assignment of a contract does not operate to cast upon the assignee, liabilities imposed hy the contract on the assignor. 2 R. C. L. 625, Sec. 34. While the answer admits the assignment, it denies under the general denial contained therein, that the defendant promised and agreed to assume all obligations and he hound hy the covenants of The American Metal Wheel Company under said contract. The demurrer of plaintiff to the answer was a general demurrer and not a demurrer to the new matter set up by way of defense. As an issue of fact was presented under the general denial as to whether or not the defendant agreed to assume such obligations and he hound hy such covenants, the answer was not demurrable and the court erred to the prejudice of plaintiff in error sustaining the demurrer.
This court held in Gould v. Gerken, Vol. 33 Court of Appeals Opinions, sixth District, unreported, pg. 212, that a statement that a device is or is not patentable is a matter of opinion and that the falsity of a representation of that character could not afford a ground for avoiding a contract. A representation that a patent is valid is a matter of opinion on a question of law and cannot, as a rule,, he a basis for avoiding a contract.
There is no allegation contained in the new matter which shows that the alleged false representation was intended and accepted by the parties as a statement of fact and not a mere expression of opinion. If the defendant below assumed the liabilities and obligations of . the assignor as a part of the contract of assignment and thereafter continued to use the spot welding machine, unmolested, under and by virtue of the terms of the license contract in question, it could not avoid liability for the royalties, merely because the patent was invalid.
The averment of the answer that the contract was not supported by sufficient consideration is defensive matter. The defense, based on fraudulent representation, however, is wholly insufficient, for the reasons indicated.
The judgment of the court below is reversed with instructions to overrule the demurrer to the answer and for further proceedings.
(Richards and Lloyd, JJ., concur.)